DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  In line 2, “a least” should be changed to “at least”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (WO 2019/044262 A1, published 03/07/2019; for purposes of this Examination, examiner will refer to US 2021/0078397).
With respect to claim 1, Ito discloses a vehicle comprising: a chassis (3) that extends along a longitudinal axis from a first end to a second end arranged opposite the first end; a plurality of wheels Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Ito discloses the structural limitation of the claim.  
With respect to claim 2, Ito discloses the drive unit (15) includes an electric motor (15) and the transmission (17) includes transmission gearing (paragraph 36), wherein the electric motor (15) and the transmission gearing (paragraph 36) are at least partially enclosed by a common housing (13), and wherein the housing (13) is spaced from the rotational axis to isolate the transmission gearing (paragraph 36) and the electric motor (15) from vibrational loads transmitted to the axle assembly (23) Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Ito discloses the structural limitation of the claim.  
With respect to claim 4, Ito discloses the housing (13) is mounted to the chassis (3) by a sub-frame, and wherein the sub-frame includes a first mount plate (31) affixed to one side of the housing and the chassis and a second mount plate (31) affixed to another side of the housing opposite the one side and the chassis (3).  (Figs. 1-10, paragraphs 31-81.)  
With respect to claims 5-6, Ito discloses the transaxle (17, 19, 23) includes a differential (19) coupled to the transmission (17) and the plurality of drive shafts (23) of the axle assembly (23) to transmit rotational power from the transmission (17) to the axle assembly, and wherein the differential (19) is housed by a dropbox (13a) that extends all the way around the rotational axis; wherein the dropbox (13a) is coupled to a housing (13b, 15b) that at least partially encloses the drive unit (15) and the transmission (17), and wherein the dropbox and the housing (15b) are separate components.  (Figs. 1-10, paragraphs 31-81.)  
With respect to claim 7, Ito discloses the axle assembly (23) includes a first wheel mount block (5, 21) coupled to a first drive shaft (23) of the plurality of drive shafts (23) and a second wheel mount block (5, 21) coupled to a second drive shaft (23) of the plurality of drive shafts (23) , wherein each of the first and second wheel mount blocks (5, 21) is configured for interaction with one of the plurality of 
With respect to claims 8-9, Ito discloses a suspension (9, 27) having a first suspension linkage (9) mounted to the chassis (3) and a second suspension linkage (9) mounted to the chassis (3), and wherein the first suspension linkage (9) contacts (fig. 2, paragraph 39) the first wheel mount block (21) and the second suspension linkage (9) contacts (fig. 2, paragraph 39) the second wheel mount block (21); wherein the suspension includes a beam (9) coupled to the first and second wheel mount blocks (21) that is at least partially offset (figs. 1-2) from the rotational axis (figs. 1-2).  (Figs. 1-10, paragraphs 31-81.)  
	With respect to claim 10, Ito discloses the transaxle (17, 19, 23) includes a differential (19) coupled between the first and second drive shafts (23) of the axle assembly (23) that is at least partially arranged about the rotational axis (fig. 1).  (Figs. 1-10, paragraphs 31-81.)  
With respect to claim 11, Ito discloses the drive unit (15, 15c) and the transmission (15a, 17) at least partially contribute to a sprung mass of the powertrain (figs. 1-2) and the axle assembly (23) at least partially contributes to an unsprung mass of the powertrain.  (Figs. 1-10, paragraphs 31-81.)  
With respect to claim 12, Ito discloses a powertrain for a vehicle having a chassis (3) that extends along a longitudinal axis from a first end to a second end arranged opposite the first end; a plurality of wheels (7) coupled to the chassis (3) between the first end and the second end that are configured for rotation about a rotational axis, the powertrain (11; fig. 1) comprising a drive unit (15) to generate rotational power; and a transaxle (17, 19, 23) coupled to the drive unit (15) to receive rotational power therefrom and transmit rotational power to the plurality of wheels (7), wherein the transaxle includes a transmission (17) and an axle assembly (23) coupled to the transmission (17) having a plurality of drive shafts (23) that extend along the rotational axis and are each coupled to one of the plurality of wheels (7), and wherein the transmission (17) is positioned relative to the rotational axis to Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Ito discloses the structural limitation of the claim.  
With respect to claim 13, Ito discloses the drive unit (15) includes an electric motor (15) and the transmission (17) includes transmission gearing (paragraph 36), wherein the electric motor (15) and the transmission gearing (paragraph 36) are at least partially enclosed by a common housing (13), and wherein the housing (13) is positioned relative to the rotational axis to isolate the transmission gearing (paragraph 36) and the electric motor (15) from vibrational loads transmitted to the axle assembly (23) in use of the vehicle.  (Figs. 1-10, paragraphs 31-81.)  Furthermore, regarding the limitation of “the housing is positioned relative to the rotational axis to isolate the transmission gearing and the electric motor from vibrational loads transmitted to the axle assembly in use of the vehicle” is functional language. “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Ito discloses the structural limitation of the claim.  

With respect to claim 16, Ito discloses the axle assembly (23) includes a first wheel mount block (5, 21) coupled to a first drive shaft (23) of the plurality of drive shafts (23) and a second wheel mount block (5, 21) coupled to a second drive shaft (23) of the plurality of drive shafts (23) , wherein each of the first and second wheel mount blocks (5, 21) is configured for interaction with one of the plurality of wheels (7), and wherein each of the first and second wheel mount blocks (5, 21) extends all the way around the rotational axis (fig. 1).  (Figs. 1-10, paragraphs 31-81.)  
With respect to claim 17, Ito discloses in use of the powertrain, each one of the first and second wheel mount blocks (5, 21) contacts (fig. 2, paragraph 39) a suspension linkage of a suspension (9) of the vehicle.  (Figs. 1-10, paragraphs 31-81.)  
With respect to claim 18, Ito discloses a method of mounting a powertrainto a chassis (3) of a vehicle, the method comprising: mounting a drive unit (15) of the powertrain and a transmission (17) of the powertrain to the chassis (3) such that the mounted drive unit (15) and the mounted transmission (17) are transverse to a longitudinal axis defined by the chassis (3); mounting an axle assembly (23) of the powertrain to the chassis (3) such that the mounted axle assembly (23) is transverse to the longitudinal axis and at least partially aligned with a rotational axis (fig. 1) of a plurality of wheels (7) of the vehicle; and ensuring the mounted drive unit (15) and the mounted transmission (17) are positioned above the rotational axis (figs. 1-2) in a vertical direction to isolate the mounted drive unit (15) and the mounted transmission (17) from vibrational loads transmitted to the axle assembly in use of the vehicle. (Figs. 1-10, paragraphs 31-81.)  

With respect to claim 20, Ito discloses mounting the axle assembly (23) of the powertrain to the chassis (3) comprises aligning wheel mount blocks (5, 21) and drive shafts (23) of the axle assembly with the plurality of wheels (7) along the rotational axis and affixing (fig. 2, paragraph 39) suspension linkages (9) of a suspension (9) of the vehicle to the wheel mount blocks (5, 21).  (Figs. 1-10, paragraphs 31-81.)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yamamoto et al. (US 2015/0375783).
Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Ito, as modified, discloses the structural limitation of the claim.  
With respect to claim 14, Ito is silent regarding an inverter.  Yamamoto et al. teaches of the powertrain includes an inverter (10) coupled to the housing (fig. 1) such that the inverter (10) is positioned relative to the rotational axis (fig. 1) to isolate the inverter (10) from vibrational loads transmitted to the axle assembly in use of the vehicle.  (Figs. 1-7, paragraphs 16-32.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Yamamoto et al. into the invention of Ito in order to control driving of the motor power unit.  (Paragraph 17.)  Furthermore, regarding the limitation of “the inverter is positioned relative to the rotational axis to isolate the inverter from vibrational loads transmitted to the axle assembly in use of the vehicle” is functional language. “[Apparatus claims cover what a device is, Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Ito, as modified, discloses the structural limitation of the claim.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614